Citation Nr: 9900358	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a total rating for compensation based on 
individual unemployability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from March 1964 to 
February 1967.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

This appeal arises based on the denial by the RO in an August 
1996 rating decision of 1) a total disability rating based on 
individual unemployability and 2) a petition to reopen a 
claim for service connection for hearing loss disability.

In November 1996, the appellants attorney submitted a 
statement that was accepted in lieu of a VA Form-9 Appeal to 
the Board of Veterans Appeals.  In this statement, the 
attorney indicated that the issue on appeal was entitlement 
to a total rating based on individual unemployability.  He 
further stated that, Mr. [redacted] acknowledges he has not 
submitted new and material evidence to reopen his hearing 
loss claim but in the event he is able to do so will surely 
accomplish same.  It is unclear to the Board whether it is 
the appellants intent to withdraw the new and material 
evidence issue.  The attorney also requested a hearing with 
regard to the total rating claim, and alleged error on the 
part of the RO for failing to secure the appellants Social 
Security Administration records.

In the interim, the claims folder was submitted to 
Compensation and Pension Services for extraschedular 
consideration of a service connected skin disorder, which was 
then rated as 50 percent disabling.  In an April 1998 letter, 
the Service found that the appellant was entitled to an 
extra-schedular evaluation of 80 percent for the skin 
disability and advised that entitlement to individual 
unemployability was also in order.  This letter has not been 
acted upon by the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO should act upon the April 1998 
letter submitted by the Acting Director 
of Compensation and Pension Services that 
indicated that entitlement to individual 
unemployability was in order.

2.  The RO should contact the appellant 
through his attorney to determine if a) 
it is the appellants intention to 
withdraw his appeal regarding whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for hearing loss disability 
and if not; b) whether the appellant is 
requesting a hearing with regard to the 
new and material evidence issue.

3.  The RO should contact the appellants 
attorney to advise him that it is his 
obligation to submit new and material 
evidence to reopen the claim for service 
connection for hearing loss disability.  
It is therefore the appellants 
obligation to obtain and submit any 
Social Security Administration records he 
wishes the RO to review.

4.  In regard to the hearing loss issue, 
the Board reserves the right to dismiss 
on the basis that there is either no 
appeal or an inadequate appeal and/or the 
application is merely a duplicate claim 
and that the Board does not have 
jurisdiction.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
